     Case 2:19-cv-00952-APG-BNW Document 28 Filed 12/20/19 Page 1 of 3




1                                     UNITED STATES DISTRICT COURT

2                                     FOR THE DISTRICT OF NEVADA

3 TINA NGUYEN CRUZ, on behalf of herself            Case No. 2:19-cv-00952-APG-BNW
     and others similarly situated,
4
                       Plaintiff,                   JOINT STIPULATION TO STAY
5                                                   DISCOVERY FOR SIXTY DAYS OR
              v.                                    UNTIL A RULING ON KATE SPADE’S
6                                                   MOTION TO DISMISS HAS BEEN
     KATE SPADE & COMPANY, LLC,                     ENTERED, WHICHEVER OCCURS
7                                                   SOONER (FIRST REQUEST)
                       Defendant.
8                                                   Compl. Filed:   June 5, 2019
                                                    Trial Date:     None Set
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SMRH:4822-4124-5871.1                                  JOINT STIPULATION TO STAY DISCOVERY
         Case 2:19-cv-00952-APG-BNW Document 28 Filed 12/20/19 Page 2 of 3




 1                                           JOINT STIPULATION

 2             Plaintiff Tina Nguyen Cruz (“Plaintiff”) and Defendant Tapestry, Inc. (erroneously sued as

 3 Kate Spade & Company, LLC) (“Kate Spade”), through their respective counsel, hereby stipulate
 4 as follows:
 5            1.       Good cause exists to stay the Federal Rule of Civil Procedure 26(f) conference of

 6 counsel and all subsequent discovery for sixty (60) days or until a ruling on Kate Spade’s Motion
 7 to Dismiss and to Strike (“Motion to Dismiss”) has been entered, whichever occurs sooner.
 8            2.       Plaintiff’s Class Action Complaint (“Complaint”) was filed on June 5, 2019 (Dkt.

 9 No. 1).
10            3.       Kate Spade filed its Motion to Dismiss on September 16, 2019 (Dkt. No. 11),

11 Plaintiff filed her Opposition on September 30, 2019 (Dkt. No. 14), and Kate Spade filed its Reply
12 in support of its Motion to Dismiss on October 7, 2019 (Dkt. No. 17).
13            4.       The Court has not yet ruled on Kate Spade’s Motion to Dismiss.

14            5.       Accordingly, the parties jointly request that the Court stay the Federal Rule of Civil

15 Procedure Rule 26(f) conference of counsel and all subsequent discovery for sixty (60) days or until
16 a ruling on Kate Spade’s Motion to Dismiss has been entered, whichever occurs sooner.
17            6.       The parties will meet and confer regarding the propriety of extending the stay or

18 another resolution at least ten (10) business days prior to the expiration of the proposed stay if the
19 Court has not yet ruled on Kate Spade’s Motion to Dismiss.
20            7.       This request is made in good faith and the proposed stay will not cause prejudice to

21 either party. This is the parties’ first request to stay discovery.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

                                                         -2-
     SMRH:4822-4124-5871.1
     A
                                                                   JOINT STIPULATION TO STAY DISCOVERY
         Case 2:19-cv-00952-APG-BNW Document 28 Filed 12/20/19 Page 3 of 3




 1            8.       The parties reserve all rights regarding the propriety, scope, and timing of discovery

 2 upon expiration of this proposed stay.
 3            IT IS SO STIPULATED AND REQUESTED, THROUGH THE BELOW COUNSEL

 4 OF RECORD:
 5 Dated: December 20, 2019                                  Dated December 20, 2019

 6
   /s/ Walter R. Cannon                                      /s/ Miles N. Clark
 7 OLSON, CANNON, GORMLEY, ANGULO                            KNEPPER & CLARK LLC
   & STROBERSKI                                              Matthew I. Knepper (Nev. Bar No. 12796)
 8 Walter  R. Cannon (Nev. Bar No. 001505)                   Miles N. Clark (Nev. Bar No. 13848)
   9450 West Cheyenne Avenue                                 5510 S. Fort Apache Rd., Suite 300
 9 Las Vegas, Nevada 89129                                   Las Vegas, NV 89148-7700

10
   By: __________________________                            By: _____________________________
11 Attorneys for Tapestry, Inc.                              Attorneys for Tina Nguyen Cruz

12 Dated: December 19, 2019                                  Dated December 19, 2019

13 SHEPPARD, MULLIN, RICHTER &                               FINKELSTEIN THOMPSON LLP
   HAMILTON LLP                                              Gordon M. Fauth, Jr.
14 P. Craig Cardon                                           (Cal. Bar No. 190280, admitted pro hac vice)
   (Cal. Bar. 168646, admitted pro hac vice)                 Hope E. Ranoa (Cal. Bar No. 298366)
15 Dylan J. Price (Cal. Bar No. 258896)                      15 Shattuck Square, Suite 245
   Bridget J. Russell (Cal. Bar. No. 288107)                 Berkeley, CA 94704
16 1901 Avenue of the Stars, Suite 1600
   Los Angeles, California 90067-6055                        FINKELSTEIN THOMPSON LLP
17                                                           Mila Bartos (DC Bar No. 464227)
     By:                                                     Rosalee B.C. Thomas (DC Bar No. 492770)
18 Attorneys for Tapestry, Inc.                              3201 New Mexico Ave., Suite 395
                                                             Washington, DC 20016
19
                                                             Phone: (202) 337–8000
20                                                           Email: mbartos@finkelsteinthompson.com
                                                             Email: rbcthomas@finkelsteinthompson.com
21
22            ___________________________                    By: _______________________________
                                                             Attorneys for Tina Nguyen Cruz
23         IT IS SO ORDERED
                                         IT IS HEREBY ORDERED that ECF No. 28 is
24                                       GRANTED. IT IS FURTHER ORDERED that the
       DATED: April     30, 2019
                   12/23/19
                                         parties must file a joint status report by
                                    ORDER
25                                       2/24/2020 stating whether they believe
            IT IS SO ORDERED.            discovery should continue to be stayed or
26                                       move forward. If the latter, the parties must
                                         also submit a proposed joint discovery plan
27   Dated:
       __________________________________________________
                                         and scheduling order by 2/24/2020.
                                                     HONORABLE BRENDA WEKSLER
28         BRENDA WEKSLER               UNITED STATES MAGISTRATE JUDGE
           UNITED STATES MAGISTRATE JUDGE
                                          -3-
     SMRH:4822-4124-5871.1
     A
                                                                   JOINT STIPULATION TO STAY DISCOVERY
